PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/921,913
Filing Date: 15 Mar 2018
Appellant(s): OKUMURA, Kensuke



__________________
Kensuke Okumura
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US 2004/0065068) hereinafter OTSUBO (already of record) in view of Takagi (US 2009/0235552) hereinafter TAKAGI.
As for claim 1, OTSUBO teaches a method of producing a fired ceramic honeycomb body from a non-fired ceramic honeycomb body where the honeycomb body contains a ceramic raw material and water [0061], the honeycomb contains a plurality of cells [Abstract; Fig. le] the non-fired honeycomb is manufactured with a volume of 17 L (PI * (0.267M/2)A2 * 0.3045m * (1000L / mA3) = 17L) [0023; 0059; Fig. 2] and dried with a drying step that includes inductiondrying [0061] and a firing step [0063].

OTSUBO does not teach a microwave drying step, nor removal of the claimed amounts of water from the honeycomb body.



a first drying step comprising an induction drying step of induction drying the non-fired honeycomb formed body so as to obtain a first dried honeycomb formed body by removing 20 to 80% of the entire water that the non-fired honeycomb formed body contained before drying [Table 1 Example 1: After dielectric drying, see below for the calculations; 0058-0059], and

a second drying step comprising a microwave drying step of microwave-drying, the first dried honeycomb formed body subjected to the induction drying step so as to obtain a honeycomb dried body by removing the residual water, wherein the honeycomb dried body subjected to the microwave drying step is obtained by removing 90% or more of the entire water that the non-fired honeycomb formed body contained before drying, and wherein the first drying step excludes microwave-drying and the second drying step excludes induction-drying [Table 1 Example 1: After microwave drying, see below for the calculations] (the steps are understood to be undertaken separately as the steps are undertaken at separate moisture content) [0058-0059].

The Examiner notes that 33% of 58 kg is 19.14 kg not 19.4 kg, therefore 38.86 kg of solids. Additionally as shown below the assumed weight is more for simplification purposes as 

x / (38.86 + x) = 0.26 -> x = 0.26*38.86 + 0.26 * x -> x = (0.26 * 38.86) / 0.74 = 13.65kg of moisture. The moisture removed according to Applicant’s amendment is then (1 -(13.65/19.14))* 100 = 29 %

After a microwave step is performed there remains 4% moisture content and 38.86 kg of solids therefore:

x / (38.86 + x) = 0.04

0.96x = 0.04*38.86 -> x = 0.04*38.86/0.96 -> x = 1.619 kg of moisture. The moisture removed according to Applicant’s amendment is then (1- (1.619/19.14)) * 100 = 92%

Both of these values fall within the claimed ranges.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the drying method of TAKAGI to replace the drying step of OTSUBO in order to eliminate the generation of cracks in the honeycomb body [0070]. As TAKAGI and OTSUBO have similar sizes, one of ordinary skill in the art would have expected success in the combination.

As for claim 2, OTSUBO/TAKAGI teach claim 1 and TAKAGI further teaches that the ceramic body supplied to the induction drying step would have a moisture content between 30% to 10% by mass which falls within the claimed range [0014].

As for claim 4, OTSUBO/TAKAGI teach claim 1 and OTSUBO further teaches that the honeycomb structure is substantially a round pillar in shape [Fig. la-e], the diameter is 267 mm which falls within the claimed range of 220 to 400 mm and the length of the cell extending direction is 304 mm which falls within the claimed range of 200 to 400mm [0023; 0059; Fig. 2]. The thickness of the cell wall of OTSUBO is 0.3 mm = 300 um which falls within the claimed range of 30 to 350 um [0059].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over OTSUBO/TAKAGI as applied to claim 1 above, and further in view of Kaneda (US 2013/0207322) hereinafter KANEDA (already of record).

As for claim 3, OTSUBO/TAKAGI teach claim 1 and OTSUBO further teaches that a pore-former is used but not that the pore-former is a water absorbable resin.

KANEDA teaches a honeycomb production method which involves firing and drying [0011; 0048]. In this production method a water absorbing resin is used [0087]. As OTSUBO teaches the utility of pore forming agents as they controllably create flow paths in the final .

(2) Response to Argument
The summary of the Appellants arguments are as follows:
The water content applied to the equation of claim 1 must be defined as a water content in percent [see pg. 4 of the Appeal Brief]
The ranges performed by the instant invention do are not met by Takagi [see pg. 5-6 of the Appeal Brief].
As the ranges are not met by Takagi they would result in deformations and cracks [see pg. 6-8 of the Appeal Brief].

As it pertains to argument 1, the water content is not restricted as suggested by the Appellant anywhere in the claim language and nothing in the specification that would suggest the exclusion of a mass basis. The term ‘content’ is readily understood to refer to anything that contains as a common understanding of the word. Combined with ‘water’ the overall term ‘water content’ in the context of the claim language would mean any description of contained 

A key issue pertaining to Appellant’s definition of ‘water content’ and as it is applied to their corresponding arguments is how the Appellant’s math would require the non-water portion of the body of the honeycomb (referred to as the solids) to increase in mass as water is removed through drying. It appears that this is what the Appellant was referencing in the Appeal Brief on pg. 12. This issue was previously outlined in the final rejection mailed 09/02/2020 and is repeated below for convenience: 
“It is especially odd to base the percentage of water removed based on the percentage of water content considering that basing the percentage of water removed on the percentages of water content while keeping the total mass of the object constant (as suggested by the Applicant) would yield a scenario in which the solids would be steadily increasing in mass! 
As an example of the Applicant’s method referred to in the remarks, if the initial moisture content is 33% with a total body starting weight of 58 kg then 0.33*58 kg would yield 19.14 kg which is the quantity of water contained and the remaining 67% would pertain to the solids mass which would be 0.67*58 = 38.86 kg. 
If the calculations as suggested by the Applicant are performed on the first drying step where the new moisture content is 26%, 0.26 * 58 would yield 15.08 kg and the remaining 74% would pertain to the solids content of the body which would then be 42.92 kg. As no change in 

As it pertains to argument 2 the ranges are readily met when as stated in the response to argument 1 that the water content is defined on a mass basis. As was presented in the final office action mailed 09/02/2020 the table and short explanation of the math applied is supplied for convenience:
Step of the drying process
Total mass of the body(kg)
Solids Mass (kg)
Water Mass (kg)
Moisture Content (%)
Entire Moisture removed (kg)
% total moisture removed from the entire process
before any drying
58
38.86
19.14 which corresponds to the entire water that the non-fired honeycomb formed body contained before drying
33
NA
NA
after induction 
52.51351
38.86
13.65351351 which corresponds to the water content after induction drying
26
5.48648649
28.66502867
after microwave
40.47917
38.86
1.619166667 which corresponds to the water content after microwave drying
4
17.5208333
91.54040404


Below is how the elements of the table are calculated/determined.
Starting with 38.86 kg of solids and 19.14 kg of water after a di-electric step:
 x / (38.86 + x) = 0.26 -> x = 0.26*38.86 + 0.26 * x -> x = (0.26 * 38.86) / 0.74 = 13.65 kg of moisture. The moisture removed according to Applicant’s amendment is then (1 –(13.65/19.14))*100 = 29 %
After a microwave step is performed there remains 4% moisture content and 38.86 kg of solids therefore:
x / (38.86 + x) = 0.04
0.96x = 0.04*38.86 -> x = 0.04*38.86/0.96 -> x = 1.619 kg of moisture. The moisture removed is then (1- (1.619/19.14)) * 100 = 92%
Both of these values fall within the claimed ranges. 

As it pertains to argument 3, as shown above, the claimed ranges are clearly met and therefore it is unclear how one of ordinary skill in the art would be concerned that a crack or deformation would occur with the application of Takagi. In particular the Examiner notes that Takagi explicitly addresses issues pertaining to cracks or deformations in “even a large formed ceramic article” [Abstract] and employs the two drying stages required in order to explicitly avert cracks or deformations (the induction drying is performed in order to remove excess moisture content in order to allow for later microwave drying without causing cracks or deformations) [0021-24].



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
Conferees:
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748     
                                                                                                                                                                                                   /BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.